DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the amendments filed on 1/4/2021 with a priority date of 2/5/2015.
Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-59 are currently pending and have been examined and claims 1-11 are cancelled without traverse and claims 15-17, 19-21, 23, 27-30, 32, 33, 38-40, 42, 43, 45, 50 and 51 are cancelled.

Response to Amendments
Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-56 have been entered and claims 57-59 have been added.
Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-59 are reject under 35 USC 103.
Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-56 are not rejected under 35 USC 101 based on updated 2019 PEG issued in response to the Alice decision. 
Further explanation has been added to the claims and the applicant's arguments are addressed in a section following the claims.

Reason for overcoming the Claim Rejections under 35 USC § 101
Step 1: Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-56 are methods. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. 
Step 2A: 
Prong 1: Claims 12-14, 18, 22, 24-26, 31, 34-37, 41, 44, 50 and 51-56 include the abstract idea of receiving a request to skip an advertisements then performing or denying the skip on a first device based on a determination. The specification and dependent claims make it clear that these steps are transmitting alternative advertising so the user cannot completely avoid the advertising message by using a trick play operation. This concept falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Prong 2: The devices are recited at a high level, which amounts to nothing more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
However, the ordered combination of steps amounts to applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo, thus a practical application.  
Step 2B: The analysis ended at Prong 2, which means the analysis did not consider whether transferring content to a second screen and allowing users to authorize content displayed on their devices is well-understood, routine and conventional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, 18, 24, 31, 34, 36, 37, 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (U.S. 2014/0186007; Hereafter: Keys) in view of Rodriguez et al. (U.S. 2015/0063790; Hereafter: Rodriguez).
As per Claim 12: Keys in view of Rodriguez discloses the following limitations;
12. A method comprising:
Keys discloses receiving, by a first computing device, a request to perform a trick play operation on at least a portion of the advertising content; and See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See also [0015].
based on the request to perform the trick play operation:
Keys discloses sending, to a second computing device, instructions to output secondary content and See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward at a normal speed may be better perceived.” [0029].
Keys does not disclose to disable trick play operations on the secondary content; and Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the user. Keys sends instructions to display the content on the remote device but Keys does not explicitly recite sending instruction to disable trick play operations, although fast forwarding content on the secondary screen is contrary to the expressed advantages of Keys, which is displaying content on the secondary device at normal speed. “…Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029]. Further, Keys discloses an optional skipping button the lets a user skip content on the secondary device, which “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
Rodriguez discloses sending a flag (instructions) to disable trick modes for specific content, such as advertisements. To be clear, Rodriguez is not cited to teach providing 
Keys discloses performing the trick play operation on the at least portion of the advertisement content being output by the first computing device. See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'.” [0020].


As per Claim 13: Keys in view of Rodriguez discloses the following limitations;
Keys discloses 13. The method of claim 12, wherein the first computing device comprises a set top box, See, “The signal 116, 116' may be directed to one of various components depending upon the configuration of equipment being used to provide content to the separate display device 104. For instance, a DVR 112 connected to a dedicated television distribution network 110 or a content streaming device connected to the Internet may be providing the content and in that case the signal 116, 116' is directed to that DVR 112 or streaming device. The DVR 112 or streaming device may additionally or alternatively be connected to the distribution network or Internet through a local node 114 such as a home router or gateway 114 and in such a case the signals 116, 116' may alternatively be wireless networking signals that are directed through the node 114 to the device 112.” [0016].
Keys discloses the second device comprises a handheld computing device. See, “A remote control device such as a computing device is present to control the display of content on a separate display device 104. In this particular example, the remote control device may be a computing device 102 or 102', where the computing device 102 has a housing providing 

As per Claim 18: Keys in view of Rodriguez discloses the following limitations; 
18. A method comprising:
Keys discloses receiving, by a second computing device and from a first computing device, an indication of a request to perform a trick play operations on at least a portion of the first advertisement content being outputted by the first computing device. See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See also [0015].
Keys discloses receiving, from the first computing device, instructions to output second advertisement content related to the portion of the first advertisement content and See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See also [0015]. See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward 
Keys does not disclose to disable trick play operations on the second advertisement content; and Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the user. Keys sends instructions to display the content on the remote device but Keys does not explicitly recite sending instruction to disable trick play operations, although fast forwarding content the secondary screen is contrary to the expressed advantages of Keys, which is displaying content on the secondary device at normal speed. “…Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate at a normal speed may be better perceived.” [0029]. Further, Keys discloses an optional skipping button the lets a user skip content on the secondary device, which “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
However, Rodriguez discloses sending a flag (instructions) to disable trick modes for specific content, such as advertisements. To be clear, Rodriguez is not cited to teach providing secondary content at a normal speed to a secondary device because Keys teaches these limitations. See, “In some embodiments, a flag in the assistance information may signal to an application or VRSP device of the bitstream to disable or block trick modes over a corresponding segment or portion of the bitstream in which the flag is effective. When trick modes are blocked over a segment comprising of successive RAPs, the flag may be signaled at each RAP over the duration of the segment to maintain its persistence. Each respective portion or segment where trick modes are disabled or blocked may be processed only in normal playback mode by the application or VRSP device. In one embodiment, trick modes may be disabled for certain commercials or advertisements, such as for particular commercial or adverts that have obtained blocking rights (e.g., a commercial provider may pay a certain fee to an operator or broadcaster for such rights). As a non-limiting example, the flag pvr_assist_block_trick_mode_present_flag may signal the presence of a blocking trick modes signal.” [0015].
 discloses outputting, by the second computing device, the second advertisement content and See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'.” [0020].
Keys does not disclose disabling trick play operations on the second advertisement content.
However, Rodriguez discloses sending a flag (instructions) to disable trick modes for specific content, such as advertisements. To be clear, Rodriguez is not cited to teach providing secondary content at a normal speed to a secondary device because Keys teaches these limitations. See, “In some embodiments, a flag in the assistance information may signal to an application or VRSP device of the bitstream to disable or block trick modes over a corresponding segment or portion of the bitstream in which the flag is effective. When trick modes are blocked over a segment comprising of successive RAPs, the flag may be signaled at each RAP over the duration of the segment to maintain its persistence. Each respective portion or segment where trick modes are disabled or blocked may be processed only in normal playback mode by the application or VRSP device. In one embodiment, trick modes may be disabled for certain commercials or advertisements, such as for particular commercial or adverts that have obtained blocking rights (e.g., a commercial provider may pay a certain fee to an operator or broadcaster for such rights). As a non-limiting example, the flag 
Therefore, from the teaching of Rodriguez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed, as disclosed by Keys, to also include instruction to disable trick play operations, as taught by Rodriguez, for the purpose of guaranteeing that the advertisements are perceptible, and insuring advertisers that the commercial were played at normal speed. 

As per Claim 24: Keys in view of Rodriguez discloses the following limitations; 
Keys discloses 24.    The method of claim 18, wherein the first computing device comprises a set-top box and See, “The signal 116, 116' may be directed to one of various components depending upon the configuration of equipment being used to provide content to the separate display device 104. For instance, a DVR 112 connected to a dedicated television distribution network 110 or a content streaming device connected to the Internet may be providing the content and in that case the signal 116, 116' is directed to that DVR 112 or streaming device. The DVR 112 or streaming device may additionally or alternatively be connected to the distribution network or Internet through a local node 114 such as a home router or gateway 114 and in such a case the signals 116, 116' may alternatively be wireless networking signals that are directed through the node 114 to the device 112.” [0016].
Keys discloses the second computing device comprises a handheld computing device. See, “A remote control device such as a computing device is present to control the display of content on a separate display device 104. In this particular example, the remote control 

As per Claim 31: Keys in view of Rodriguez discloses the following limitations;
Keys discloses 31.     The method of claim 12, further comprising: sending to the second computing device, the secondary content, wherein the secondary content is associated with a product of the at least the portion of the advertisement content. See, “As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019].

As per Claim 34: Keys in view of Rodriguez discloses the following limitations;
Keys discloses 34.    The method of claim 12, further comprising: sending, to the second computing device the secondary content, wherein the secondary content comprises alternative advertisement content different from the at least the portion of the advertising content. See, “As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded 

As per Claim 36: Keys in view of Rodriguez discloses the following limitations;
Keys discloses 36.    The method of claim 34, wherein the trick play operation comprises at least one of: fast-forward, rewind, or pause. See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013].

As per Claim 37: Keys in view of Rodriguez discloses the following limitations;
Keys discloses 37.     The method of claim 18, further comprising: retrieving, by the second computing device, the second advertisement content, wherein the second advertisement content is retrieved based on indication of one or more advertisement content restricted from being output by the second computing device. Examiner’s note: Determining content output to the remote device is either related or unrelated to the commercial are examples of restricting content. See. “In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0020].

As per Claim 41: Keys in view of Rodriguez discloses the following limitations;
Keys discloses 41. The method of claim 18, wherein the trick play operation comprises at least one of: fast-forward, rewind, or pause. See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013].

As per Claim 46: Soundararajan in view of Bhogal discloses the following limitations;
Keys discloses 46.   The method of claim 12, wherein the at least the portion of the advertisement content is output, by the first computing device, between segments of primary content, See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'.” [0020].
and wherein the method further comprises: 
 selecting, from a plurality of secondary content, the secondary content to send to the second computing device for display, See, “At this point, the processor 202 also initiates the outputting of content from the remote control device 102, 102' at a content operation 308. As discussed above, the outputting of content from the remote control device 102, 102' may be audio, video, and/or static images. The processor 202 then awaits another control function at the selection operation 304.” [0032].
Keys discloses wherein selecting the secondary content comprises restricting, based on the primary content, one or more of the plurality of secondary content from being selected See, “As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez further in view of Carlucci et al. (U.S. 2004/0103429; Hereafter: Carlucci).
As per Claim 14: Keys in view of Rodriguez and Carlucci discloses the following limitations; 
Keys does not disclose 14. The method of claim 12,  wherein the instructions are based on a table correlating inputs received by the first computing device to the instructions to be performed by the second computing device.
However, Carlucci discloses a table correlating data associated with remote control functions, such as fast forwarding advertising. See, “FIG. 4 illustrates commercial branch  
Therefore, from the teaching of Carlucci, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the events received from remote control to change the display of content on a first device and present advertising on a second device, as disclosed by Keys, to base events on a data table as taught by Carlucci, for the purpose of advantageously realizing the convenience of manipulating programming content, and  appreciating the full impression of an alternate commercial to the original commercial. See, Carlucci abstract.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez further in view of Bhogal et al. (U.S. 2015/0067714; Hereafter: Bhogal).
As per Claim 48: Keys in view of Rodriguez and Bhogal discloses the following limitations;
48.     The method of claim 12, further comprising:
Keys does not disclose determining whether interruption of content output by the second computing device is authorized by a user; and sending, to the second computing device based on determining that the interruption is authorized, advertisement the secondary content, wherein performing the trick play operation is further based on determining that the interruption is authorized by the user. Examiner’s note: Based on the applicant’s specification at [0092] and the example of a playing a game so a secondary reference is cited to teach a user either setting preferences and/or being given the chance to permit or deny transfer of advertising to the mobile device.  
However, Bhogal discloses preferences and device configuration options and based on these options whether transfer of the advertisement to a second device is authorized. The preference can be established ahead of time or be offered as a choice, and advertisement can be viewed immediately or deferred to a later time. Further, options include overlaying advertising on web content of a mobile device. The trick play mode is skipping, and determining whether advertisements can be skipped is based on whether user-specific advertising configuration information authorizes transfer. See, “Further regarding alternative advertising delivery/receipt and transfer options, a television viewer or Internet user may choose a preferred means/medium for receiving and watching advertisements. The consumers may additionally/alternatively choose a preferred alternative time, format, and/or content associated with advertising delivery and receipt by the consumer.” [0022]. See, “A brief window of time (e.g., one second) may be offered before the advertising delivery is accomplished in the selected manner. If the user takes action, such as by responsively selecting an alternative advertising option on a remote control or other device, an override selected alternative method. [0030] Execution of the advertising delivery through the selected mechanism may be implemented by a variety of advertising mechanisms. For example, advertisement display options may include a traditional commercial format. Alternatively, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing (or vice versa) may be configured. [0031] As another alternative, during a television program, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing may be performed in association with checking a web feed related to the television program and/or comments of other users about the television program. This option offers opportunities to further integrate television and mobile devices within the advertising realm.” [0030-0032]. See, “Other alternative methods may allow substitution of a television advertisement with alternative advertising content (e.g., view a banner advertisement or interactive commercial instead of the original television advertisement) to be displayed on the mobile device. Such advertisements may be configured as banners shown for some period of time and may be shown in the place/location of a background display on the mobile device. Alternatively, advertisements may be overlaid onto web content, or otherwise shown on the mobile device. Further, some options may be interactive (e.g., obtain user inputs to confirm viewing) to ensure that the user has viewed the respective advertisement or otherwise participated as desired by the advertiser.” [0037].
Therefore, from the teaching of Bhogal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys, to authorize interruptions on a second device based on user preference for advertising on .

Claims 22 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez further in view of Soundararajan et al. (U.S. 2014/0282693; Hereafter: Soundararajan).
As per Claim 22 Keys in view of Rodriguez and Soundararajan discloses the following limitations; 
22.     The method of claim 18, further comprising:
Keys does not disclose determining that the second advertisement content has stopped outputting prior to the completion of the second advertisement content and sending by the second computing device and to the first computing device an, instruction for the first computing device to prevent the trick play operation on the at least the portion of the first advertisement content being outputted by the first computing device. 
However, Soundararajan discloses See, “In some examples, subsequent to enabling skipping of media of interest, the example skip enabler 404 of FIG. 4 may temporarily suspend or disable skipping in response to determining that a connection between the digital media device 102 and the secondary media presentation device 104 has been lost for a threshold period of time. Prior to suspending or disabling skipping, the example skip enabler 404 may provide warnings to the user (e.g., via the display interface 204 and the primary media presentation device 106) of the digital media device 102 that the connection to the 
Therefore, from the teaching of Soundararajan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys, to determine the advertisement has stopped and prevent trickplay, as taught by Soundararajan, for the purpose of limiting avoidance of exposures to advertising by an audience, which causes the advertisement to lose value to the advertiser. Soundararajan [0002].

As per Claim 52: Soundararajan in view of Bhogal discloses the following limitations;
Keys does not disclose 52.     The method of claim 12, wherein performing the trick play operation is further based on determining that the second computing device is currently receiving data sent by the first computing device. Examiner’s note: In view of the applicant’s specification at [0091], determining a second device is currently receiving data from a first device is Step 805 in Figure 8, which is related to determining whether the second device is operable. Further, “currently receiving” is interpreted to mean that the second device is receiving data from the first device at a time during the trick play operations.
However, Soundararajan discloses the following examples:
In a first instance Soundararajan discloses at [0068] the first and second devices are registered and communicatively connected and the use of Bluetooth at [0093] during the trick play event. Examiner asserts that a Bluetooth connection, and/or any other data communication technique between two devices requires currently receiving and sending data 
In a second instance, at [0051-0054] the user registers the second device in response to attempting a skip commend, so receiving the registration data is another example of a determining data is currently being transmitted. [0053] also discloses suspending skipping if a connection has been lost. At the least not having a connection is a determination that the devices are not communicating because the devices are not connected.
In a third instance at [0084] the first device sends supplemental media to the second device more rapidly during skip operation, which mean it must first be determined that data is being sent and how it is sent in order to make it more rapid. See, “In these examples, the digital media device 102 may provide supplemental media to the secondary media presentation device 104 more rapidly (e.g., during skipping of the media and prior to ending skipping of the media).” [0084].
 In a fourth instant Soundararajan discloses another example of “determining whether a second computing device is currently receiving data transmitted by the first computing device”. Soundararajan discloses that in response to a skip command there is a direct communication from the first device to the second device. See, “In response to the skipping, the example digital media device 102 transmits a signal 812 or other notification to the example secondary media presentation device 104. The signal 812 include a location from which the example application 802 is to retrieve supplemental media for display on the secondary media presentation device 104. The example application 802 executing on the secondary media presentation device 104 receives the example signal 812, requests the supplemental media based on the signal 812, and displays the media 806 (e.g., a 
Therefore, from the teaching of Soundararajan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys, to determine the first computing device is sending data to the second device, as taught by Soundararajan, for the purpose of limiting avoidance of exposures to advertising by an audience, which causes the advertisement to lose value to the advertiser. Soundararajan [0002].

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez further in view of Setos et al. (U.S. 2008/0313668; Hereafter: Setos).
As per Claim 35: Keys in view of Rodriguez and Setos discloses the following limitations;
Keys does not disclose 35.     The method of claim 12, further comprising: determining, based on a duration of the secondary content, a speed at which to perform the trick play operation at the first computing device. 
However Setos discloses determining the fast-forward speed based on the speed selecting advertising. See, “In exemplary embodiments, the choice of fast forward speed and the length of the short version may be synchronized so that the viewer has the time to absorb the short message. This may be done by having the short form message metadata inform the appliance how long it is in order that the appliance rejoin the original recording 30 seconds later when 
Therefore, from the teaching of Setos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys, to determining the speed of fast forward events and select the advertisements based on the detected speed, as taught by Setos, for the purpose of preventing such fast forwarded segments from losing value. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez further in view of Cansler et al. (U.S. 2009/0222854; Hereafter: Cansler).
As per Claim 47: Keys in view of Rodriguez and Cansler discloses the following limitations;
Keys discloses 47.     The method of claim 12, wherein the at least the portion of the advertisement content is output, by the first computing device, between segments of primary content, and See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'. [0020]. See, “In some cases, in order for the viewer 118 to stop the fast forwarding by selecting the play function at the appropriate 
Keys does not disclose wherein the method further comprises: determining, based on metadata included in the primary content, an object in a final frame of the primary content that is output prior to the at least the portion of the advertisement content; Examiner’s note: Keys at [0038-0042] discloses using object in the final frame of the advertisement to automatically stop the trick play operation. Keys discloses detecting the end of the commercial break, such as by detecting the black space or by detecting information within the audio/video signal, but not detecting the beginning. Further based on [0119] of the applicant’s specification the object is visual and the advertisement is related to the content, such as the baseball cap example provided by the specification.
However Cansler discloses See, “In another embodiment of the medium, in the method the trick play sponsor data further comprises visual presentation data. In another embodiment of the medium, in the method the trick play sponsor data further comprises audio presentation data. In another embodiment of the medium, in the method the data indicating the arrangement of objects further includes but is not limited to data indicating a sports formation “ [0018]. See, “Turning now to FIG. 2, in a particular illustrative embodiment, the CO 105 contains a video segment or scene detection and marker insertion device 202 which recognizes scene changes within the video data and breaks the video data into video segments 1 through N. Each video data segment or scene has a scene starting point ("scene start") and scene ending point ("scene end"). Each scene start in the video data is marked by the marker insertion device 202 by inserting marker data at the scene starting point in the video data. Each scene end in the video data is marked by the marker insertion device 202 by 
Keys discloses determining, based on the determined the secondary content to send to the second computing device for display; and sending, to the second computing device for display, the secondary content. See, “The processor 202 also communicates with one or more forms of a content output that provides the content to the viewer 118 from the remote control device 102, 102' while fast forwarding or rewinding content on the separate display 104. For example, the processor 202 may communicate with an audio circuit 214 that drives a speaker 216 to produce audio that the viewer 118 can hear. As another example, the processor 202 may communicate with a video circuit 218 that drives the display 
Therefore, from the teaching of Cansler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys, to select advertising based on an item in content scenes, as taught by Cansler, for the purpose of using the trick play event to benefit the advertiser, network and service provider by presenting a sponsored advertising data item. Cansler [0016].

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Rodriguez further in view Soundararajan and Bhogel.
As per Claim 49: Keys in view of Rodriguez, Soundararajan and Bhogal discloses the following limitations;
49.    The method of claim 18, further comprising:
Keys does not disclose determining whether interruption of a {game} output by the second computing device is authorized by a user; and wherein receiving the instruction is further based on determining that the interruption of the {game} is authorized by the user. 
However, Soundararajan discloses a game on a second device, and one would understand that this game is one example of a computing task. Soundararajan discloses secondary media is a game at [0020] and the secondary presentation device may be used for web browsing and/or word processing, and/or may be used for specific computing tasks, such as tasks defined by an application that can be downloaded from an application store at [0026]. 
If the user takes action, such as by responsively selecting an alternative advertising option on a remote control or other device, an override may be offered and delivery of the advertisement may be accomplished through the selected alternative method. [0030] Execution of the advertising delivery through the selected mechanism may be implemented by a variety of advertising mechanisms. For example, advertisement display options may include a traditional commercial format. Alternatively, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing (or vice versa) may be configured. [0031] As another alternative, during a television program, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing may be performed in association with checking a web feed related to the television program and/or comments of other users about 
Therefore, from the teaching of Bhogal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Soundararajan, to authorize interruptions on a second device based on user preference for advertising on specific devices, as taught by Bhogal, for the purpose of providing flexibility that increases both user viewing of advertising and user motivation to assist advertisers with advertising efforts. Bhogal [0012].
Therefore, from the teaching of Bhogal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Soundararajan, to authorize interruptions on a second device based on user preference for advertising on specific devices, as taught by Bhogal, for the purpose of providing flexibility that increases both user viewing of advertising and user motivation to assist advertisers with advertising efforts. Bhogal [0012].

Claims 25, 26 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis et al. (U.S. 9,426,519; Hereafter: Lewis).
As per Claim 25: Keys and Lewis discloses the following limitations;
25.     A method comprising:
Keys discloses receiving, by a first computing device, a request to perform a trick play operation on at least a portion of the advertising content, wherein the trick play operation comprises a fast-forward operation; See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013].
Keys discloses performing the trick play operation on the at least a portion of advertisement; See, “Upon the television viewer 118 deciding to fast forward through a commercial, or according to some embodiments fast forward through any content, by selecting the fast forward control function 130, the content 106 being provided to the display device 104 begins to fast forward.” [0018]. See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content.” [0019].
Keys discloses determining one or more secondary content items to be restricted from being output by a second computing device; and Examiner’s note: Determining content output to the remote device is either related or unrelated to the commercial are examples of restricting content. See. “In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0020].
sending to the second computing device:
Keys discloses instructions to output secondary content and See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward function that has been selected may be the standard fast forward function or may be an alternative fast forward function such as a successively selected 30 second skip function or a 30 second slip function. Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029]. 
Keys does not disclose to disable trick play operations on the secondary content; and
Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the user. Keys sends instructions to display the content on the remote device but Keys does not explicitly recite sending instruction to disable trick play operations, although enabling trick play options  “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
However, Lewis discloses sending instruction to a media player to disable skipping of an advertisement. To be clear, Lewis is not cited to teach providing secondary content at a normal speed to a secondary device because Keys teaches these limitations. See, “The advertisement is 30 seconds long and has 29 seconds of playing time remaining, as indicated by the time counter 206 in the lower left hand corner of the video player, (e.g., the advertisement has played for 1 second). The advertisement is skippable after 5 seconds of playing time. An icon 208 is displayed in the lower right hand corner of the video player indicating the amount of time remaining before the advertisement can be skipped.” [0055]. Column 13, Line 7-15.
Keys does not disclose identification information associated with the one or more secondary content items to be restricted from being output by the second computing device.
However Lewis discloses restriction rules See, “Regulation component 110 is configured to identify and implement restrictions regarding association of media advertisements with media items. In particular, media items can be associated with various restrictions regarding features of media advertisements allowed for association therewith. These restrictions can related to the type or format of media advertisement (e.g., in-stream pre-roll, in-stream mid-
Therefore, from the teaching of Lewis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed, as disclosed by Keys, to also include instruction to disable trick play operations and an instructions to restrict content, as taught by Lewis, for the purpose of guaranteeing that the advertisements are perceptible, and insuring advertisers that the commercial were played at normal speed. 

As per Claim 26: Keys and Lewis disclose the following limitations;
26.     The method of claim 25, wherein the first computing device is a set-top box, the second computing device is a handheld device, See, [0016] and [0014].

As per Claim 44: Keys and Lewis disclose the following limitations;
Keys discloses 44. The method of claim 25, wherein the trick play operation comprises at least one of: rewind or pause. See, “The processor 202 then receives a selection of a particular control function by the viewer 118 interacting with the touchscreen at a selection operation 304. In this particular example, the functions include fast forward, rewind, play, and pause. [0027].

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis further in view Stelmack et al. (U.S. 2014/0321826; Hereafter: Stelmack).
As per Claim 53: Keys in view of Lewis and Stelmack discloses the following limitations;
Keys does not disclose 53.     The method of claim 25, wherein the at least the portion of the advertisement content is output, by the first computing device, after a first segment of primary content, and wherein determining the one or more secondary content items to be restricted comprises determining one or more comments: of a social media feed associated with the primary content, and occurring during an original transmission of the first segment of the primary content.
However, Stelmack discloses See, “Various aspects of the technology described herein are generally directed towards combining streaming video that may be received in real time/near real time with separate, external data (e.g., contextually related data) in a way that 
Therefore, from the teaching of Stelmack, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed, as disclosed by Keys, to be restricted, as taught by Stelmack, for the purpose of avoiding spoiling the primary content. 

Claim 54 is  rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis and Stelmack further in view Darling et al. (U.S. 2014/0280564; Hereafter: Darling).
As per Claim 54: Keys in view of  Lewis, Stelmack, Darling discloses the following limitations;
Keys does not disclose 54.     The method of claim 53, wherein the determined one or more comments occurred during the original transmission in an earlier time zone than a time zone in which the request to perform the trick play operation is received.
However, Darling discloses See, “For example, the media program may be broadcast at an earlier time of day for viewers in a time zone corresponding to Eastern Standard Time (EST), and the media program may be broadcast at a later time of day for views in a time zone corresponding to Pacific Standard Time (PST), which is three hours behind EST. If the media program is broadcast at a start time of 6 PM EST and again at a start time of 6 PM PST, the two broadcasts will be three hours apart. One author of social media content 206 who resides in New York may post an element 240 of social media content at 6:05 PM EST, while another author of social media content 206 who resides in California may post an element 242 of social media content at 6:04 PM PST, approximately three hours later. The two elements 240, 242 of social media content may pertain to approximately the same moment in time of the media program, e.g., a moment in time about four or five minutes into the program.” [0037]. See also [0037-0041]. 
Therefore, from the teaching of Darling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys, to . 

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis further in view Cordray et al. (U.S. 2007/0157237; Hereafter: Cordray).
As per Claim 55: Keys in view of Lewis and Cordray discloses the following limitations;
Keys does not disclose 55.     The method of claim 25, wherein the at least the portion of the advertisement content is output, by the first computing device, after a first segment of primary content, and wherein determining the one or more secondary content items to be restricted comprises determining one or more advertisements associated with a later episode of the primary content. Examiner’s note: Keys discloses breaks between segments of the primary content. 
However Cordray discloses See, “An interactive media monitoring application implemented at least partially on user equipment 108, user television equipment 110, user computer equipment 112, distribution facility 104, or another device of media system 100 may use program schedule data and other interactive media application data to monitor a user's viewing progress of media content on the user equipment. The user's viewing progress may be tracked and recorded in user media profiles, which may be stored locally on the user equipment or on a network device (e.g., server 130 and/or server 140) within media system 100. The media monitoring application may also filter media content and other information (e.g., web or Internet data) that is inconsistent with the user's viewing progress. For example, a spoiler advertisement relating to an unwatched program may be replaced with an 
Therefore, from the teaching of Cordray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys, to be restricted advertising associated with episodes, as taught by Cordray, for the purpose of avoiding spoiling the primary content. 

As per Claim 56: Keys in view of Lewis and Cordray discloses the following limitations;
Keys does not disclose 56.     The method of claim 25, wherein determining the one or more secondary content items to be restricted comprises determining one or more advertisements associated with an episode of primary content in which the at least a portion of the advertisement is interspersed.
However Cordray discloses See, “For each of the content types selected in filter content choice 1312, the interactive media monitoring application may take some action when the media monitoring application encounters content that is inconsistent with the user's media profile. For example, advertising and news segments within a live broadcast may contain content related to one or more unwatched episodes in the user's media profile. The interactive media monitoring application may dynamically filter this inconsistent content and remove or 
Therefore, from the teaching of Cordray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys, to be restricted advertising associated with episodes, as taught by Cordray, for the purpose of avoiding spoiling the primary content. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis further in view of Cansler et al. (U.S. 2009/0222854; Hereafter: Cansler).
As per Claim 57: Keys in view of Cansler discloses the following limitations;
57.     The method of claim 25, further comprising:
Keys does not disclose determining, based on identifying an object in a segment of primary content output before the at least the portion of the advertisement content, the secondary content; and Examiner’s note: Keys at [0038-0042] discloses using object in the 
However, Cansler discloses See, “In another embodiment of the medium, in the method the trick play sponsor data further comprises visual presentation data. In another embodiment of the medium, in the method the trick play sponsor data further comprises audio presentation data. In another embodiment of the medium, in the method the data indicating the arrangement of objects further includes but is not limited to data indicating a sports formation “ [0018]. See, “In block 312 a particular illustrative embodiment further selects trick play advertising data (i.e., sponsor data) based on a correlation between the scene characterization data and advertising data for the trick play sponsor. In block 314 an illustrative embodiment further presents trick play sponsor data during execution of trick command data received at an end user device.” [0042]. See, “The Meta data can include but is not limited to a description of the video data and characterizing elements from character recognition, pattern recognition, object recognition, speech recognition and text recognition analysis of the video data scene. The video data is single scene or a series of video data scenes bridged together into a common scene and treated as single scene during trick-play command data execution.” [0049].
Keys discloses sending, to the second computing device for display, the determined secondary content. See, “The processor 202 also communicates with one or more forms of a .

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis further in view of Cansler et al. (U.S. 2009/0222854; Hereafter: Cansler) further in view of Pan et al. (U.S. 2012/0042344; Hereafter: Pan).
As per Claim 58: Keys in view of Lewis, Pan and Cansler discloses the following limitations;
58.     The method of claim 25, further comprising:
Keys does not disclose identifying, in a segment of primary content output before the at least the portion of the advertisement content, a first object; Examiner’s note: Keys discloses commercial breaks and segments of primary content but Keys does not disclose identifying a first object. As set forth below Pan is cited to teach selectable visual identifiers associated with object in the primary content, but Pan does not recite commercials between segments in the primary content. Keys and Pan individually disclose the concepts, but not the combination. Thus a reference is cited to teach both commercials breaks in the primary content and identifying object in a segment of the primary content. Further, Keys at [0038-0042] discloses using object in the final frame of the advertisement to automatically stop the 
However, Cansler discloses identifying an object in a segment of primary content. See,“In block 312 a particular illustrative embodiment further selects trick play advertising data (i.e., sponsor data) based on a correlation between the scene characterization data and advertising data for the trick play sponsor. In block 314 an illustrative embodiment further presents trick play sponsor data during execution of trick command data received at an end user device.” [0042].
Keys does not disclose outputting, in the primary content, a selectable visual identifier associated with the first object;
However, Pan discloses See, “FIG. 2 is a schematic illustration that a series of frames, being depicted as t1, t2 and t3 in an exemplary manner, are displayed on the top portion of the figure. Some of the displayed frames may include one or a number of commercial items. Some of the displayed frames may not include any commercial item. Each of the commercial items is linked to a product identifier as shown in the bottom portion of the figure. Some of the commercial items may also be linked to one or more advertisement files. Each program may have a different database. The database may be delivered from a server in a television network after a program is selected by the user. The database may be removed from the system after the completion of broadcasting the program.” [0027].
receiving a user selection of the selectable visual identifier associated with the first object; and
However, Pan discloses See, “When a user is attracted by a displayed item, he may use the remote control device 104 or the mobile device 106 to select the item.” [0028].
Keys does not disclose sending, to the second computing device and based on the user selection of the selectable visual identifier associated with the first object, secondary content related to the first object.
However, Pan discloses See, “Upon the user's selection, a data file is generated including at least the product identifier of the selected item. The data file may be sent from the digital TV system 102 to the mobile device 106 through the ad hoc communication link 114.” [0028].
Therefore, from the teaching of Cansler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys, to select advertising based on an item in content scenes, as taught by Cansler in view of Lewis, for the purpose of using the trick play event to benefit the advertiser, network and service provider by presenting a sponsored advertising data item. Cansler [0016].
Therefore, from the teaching of Pan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view Lewis and Cansler, to provide selectable interactive elements associated with object in the primary content and deliver additional content, as taught by Pan, for the purpose of delivering highly . 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis further in view of Drake et al. (U.S. 2010/0290761; Hereafter: Drake).
As per Claim 59: Keys in view of Lewis and Drake discloses the following limitations;
59. The method of claim 25, wherein the instructions indicate to disable the trick play operations on the secondary content during an entirety of output at the second computing device. 
However, Drake discloses disabling trick play operations during the entirety of output of the alternative content. See, “Additionally, while this may be ultimately to the discretion of player hardware manufacturers, additional mechanisms for ensuring the unaltered delivery of advertisements might also be enforced. For example, once a user has settled on a particular playback speed mode 263 and therefore a corresponding advertising content from advertisement container 240d has begun playing, playback device 260 might block or disable functions of input device 265 that circumvent normal playback by altering playback speeds or bypassing contents entirely. Thus, whereas the user might still be able to use buttons 266a-266b to pause and resume, buttons 266c-266d for fast-forward and rewind may be disabled or may merely switch between different alternative advertising contents rather than changing the playback speed of advertisement contents, and button 266f for skipping forward to the next segment may be disabled to prevent skipping of advertisements.” [0029].
Therefore, from the teaching of Drake, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the . 

Response to Arguments
Applicant's arguments filed on 1/4/2021 have been fully considered but these arguments are moot in view of the 2019 PEG and the rejection set forth above under 35 USC 103 based on Keys in view of secondary reference, most of which are newly cited.
Regarding 103: The applicant’s argument that Keys teaches away from disabling advertising is flawed because the applicant’s interpretation of Keys at [0003] is that Keys does not want disabling trick play operations, including disabling fast forwarding, on both the primary and secondary devices. Instead, Keys admits that viewer may not be satisfied if fast forwarding is completely disabled, but that is in respect to disabling fast forwarding on the primary device. In Keys the viewer can fast forward advertising on the primary screen, and alternative content is provided on a secondary screen. In fact the entire purpose of the alternative content is so the user perceives the advertisement, which would not be the case if the user were able to fast forward without viewing. At [0036] Keys even describes an optional skip function that lets the user skip content on the secondary device while maintaining the fast forward, rewind, or pause mode “after some period of time to ensure that at least some of the content being output has been perceived.”
The process in Keys is designed to enable fast forwarding on the primary device and transfer content to a secondary device, which is just like the applicant’s process. In both Keys 
Regarding 47, 57 and 58: Cansler is cited to disclose determining objects in scenes by using image recognition and selecting advertising related to the scene. Claims 57 and 58 do not recite that the object is in the final frame. Instead 57 and 58 merely require that the object is a segment of the primary content before the advertisement, which as set forth above Cansler discloses. 
Claim 47 narrow limitations of: wherein the method further comprises: determining, based on metadata included in the primary content, an object in a final frame of the primary content that is output prior to the at least the portion of the advertisement content; 
Cansler discloses scenes having frames and the concept of key frames and markers at the beginning and end of the scene. Cansler at [0020] explains the concept that results in generating metadata about the scenes, which is further disclosed at [0047-0048] and Figure 5. Cansler discloses that scene characterization is determined based on detecting objects, which include the scene end, which is the final frame. Keys is already cited to disclose commercial breaks between programming and providing content to a second device during a trick play operation that is related or not related to the commercial content that is about to be played in the primary screen. Keys does not disclose that the advertising content on the second screen during the trick play 
Regarding 48: Examiner is citing paragraphs 22, 31-32, not sections about whether the user has enough points. The user is authorizing interruptions, thus if a user allows content to be sent then it is being determined the interruption is authorized by the user. Bhogal at Paragraph [0022] discloses “The alternative advertising technology described herein allows the consumer to configure advertising consumption to transfer a full commercial from a television to a mobile device for immediate or delayed viewing or interaction” and Paragraph [0037] provides several examples of interruptions when the advertisement preference authorize immediate viewing. See, “Other alternative methods may allow substitution of a television advertisement with alternative advertising content (e.g., view a banner advertisement or interactive commercial instead of the original television advertisement) to be displayed on the mobile device. Such advertisements may be configured as banners shown for some period of time and may be shown in the place/location of a background display on the mobile device. Alternatively, advertisements may be overlaid onto web content, or otherwise shown on the mobile device. Further, some options may be interactive (e.g., obtain user inputs to confirm viewing) to ensure that the user has 
Regarding 49: See response to argument for claim 48 regarding Bhogal disclosure of preferences of a user for immediate transfer of advertising to a mobile device that interruptions use of the device. Bhogal does not disclose that the interruption could be of a game so Soundararajan is just cited to disclose that content can include a game.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax  and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688